DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 4, 15 and 16 are canceled. 
The Examiner notes that claims 1-3 and 5-14 are pending. 

Response to Arguments
Applicant's arguments filed 3/16/2022, with respect to the 35 USC § 112 Rejections of claims 1-3 and 5-15 have been fully considered and are persuasive, therefore the rejections have been withdrawn. 
Applicant's arguments filed 3/16/2022, with respect to the 35 USC § 103 Rejections of claims 1-3 and 5-15 have been fully considered and are persuasive, therefore the rejections have been withdrawn.

Allowable Subject Matter
The Examiner notes that claims 1-3 and 5-14 are allowable.
Claims 1-3 and 5-14 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 1, 6 and 11. 
Though the prior art discloses a method and apparatus of a sensor for measuring a horizontal rotation angle of a rotating unit and a sensor for measuring a tilt of the rotating unit relative to a direction of gravity, wherein the rotating unit is supported by a support (base), and calculating a tilt of the rotating unit after the rotating unit rotates based on outputs from the associated sensors; the prior art fails to teach or suggest the further inclusion of the claimed sensor configuration as it relates to the rotating unit and support which comprises: the support, supports the rotating unit so that the rotating unit is horizontally rotatable, wherein the tilt of the rotating unit is represented by an X component value and a Y component value (x, y) under conditions that a vertical vector along a vertical axis of the rotating unit is projected on an X-Y horizontal plane; wherein the support is arranged with a second tilt sensor for measuring a tilt of the support, the second tilt sensor measures the tilt of the support while the rotating unit rotates horizontally, and the X component value and the Y component value (x, y) are corrected based on a value measured by the second tilt sensor, the first tilt sensor comprises: a light source; a rotating mirror that reflects light projected by the light source selectively to a first direction and a second direction; and a first light receiving element that receives the light reflected at the first surface of the first liquid; and the second tilt sensor comprises: a second surface of a second liquid that is arranged in the second direction; and a second light receiving element that receives the light reflected at the second surface of the second liquid.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims are allowable for due to their dependence upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA E PETERS/Primary Examiner, Art Unit 2862
.